              Case 2:17-cv-00144-LGW-BWC Document 80 Filed 01/22/20 Page 1 of 3




                       Kn tl^e tIEntteb             Btsctritt Cotttt          -): ^-.U.

                       for la^t                IBtOtrict of 4leorgt
                                  Prunotnick SitbtOton ?

             STACY MILLER,


                  Plaintiff,
                                                           No. 2:17-CV-144
                  V.



             CITY OF DARIEN, DONNIE HOWARD,
             RYAN ALEXANDER, AND ARCHIE
             DAVIS,


                  Defendants.


                                              ORDER


                  This matter is scheduled for a jury trial on February 24,

             2020. At the pretrial conference held on January 15, 2020, the

             parties inquired as to whether Plaintiff would be permitted at

             trial to present a claim to the jury for constructive discharge as

             it relates to her cause of action for gender discrimination under

             42 U.S.C. § 2000e et seq (''Title VII"). The Court instructed the

             parties to file additional briefing on         this issue, which the

             parties submitted on January 20. Dkt. Nos. 78-79. Upon review of

             those submissions, the Court finds that the Plaintiff SHALL NOT be

             permitted to present to the jury a claim of constructive discharge

             as it relates to her cause of action for gender discrimination.




A0 72A
(Rev.8/82)
  Case 2:17-cv-00144-LGW-BWC Document 80 Filed 01/22/20 Page 2 of 3



     Assuming, without deciding, that Plaintiff has pled a claim

for constructive discharge^, the Court nonetheless finds that any

such claim was effectively dismissed by this Court's November 2019

Order granting, in part, and denying, in part. Defendants' Motion

for Summary Judgment. See Dkt. No. 65. In that Order, the Court

noted that Miller's search for alternative employment was prompted

by Robinson's discharge because she feared ''that she would also
soon be terminated." Dkt. No. 65 at 21. The Court also noted that

Miller had "conceded that her claim that she was 'forced to resign'

was based on the statement by Davis that she would have to remain

as a full-time patrol officer if she wanted to remain with the

DPD." Id. at 22 (quoting Dkt. No. 58-1 at 122). The Court later

found that Davis's statement did not appear to be based on an

intent to discriminate, but rather that it was reasonable to assume

"that the    DPD could      not accommodate Miller        as a full time CID

employee"    after    she    had     accepted   a   position    with    another

organization and the DPD had hired her replacement. Id. at 61.

      Though Plaintiff alleged in her opposition to Defendants'

Motion for Summary       Judgment that she          was   also constructively

discharged    because    she   had    been   "repeatedly     passed    over   for


1 In her Amended Complaint, Plaintiff's only specific reference to constructive
discharge is her contention in the introductory section that she was
discriminated   against "in    the  denial   of  job  opportunities,   wrongful
establishment of arbitrary policy, selective enforcement of policy, and
constructive termination of Plaintiff on the basis of her race and gender."
Dkt. No. 33 3 1 (emphasis added). She does not, however, offer any detail as to
the basis for her constructive discharge claim, particularly as it concerns her
cause of action for gender discrimination under Title VII.
  Case 2:17-cv-00144-LGW-BWC Document 80 Filed 01/22/20 Page 3 of 3




promotions," dkt. no. 60 at 9, this contradicts her earlier

concession    that   her   decision      to   leave   the   DPD       was   based   on

something else entirely. Moreover, Plaintiff has not made any

allegations nor introduced any evidence that her failure-to-

promote claims were somehow tied to her constructive termination.

     For these reasons, the Court ORDERS the following;

     1.      The   Plaintiff    SlUiLL    NOT   present     any       testimony     or

  evidence to the jury as it relates to the claim that Plaintiff

  was constructively discharged from her employment with the DPD.

     2.      The   Magistrate     Judge       SHALL   issue       a     report      and

  recommendation on Defendants' pending Motions in Limine, dkt.

  nos. 70-71, that are not inconsistenj>^ith this Order.
     SO ORDERED, this 2^day of Ja/uary, 2020.



                                              nm. LISA GODBEY WOOD, JUDGE
                                              WITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA
